Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “the method of claim 1 further comprising a means further comprising a depiction…” but should read -- the method of claim 1 further comprising a means comprising a depiction--. 
Appropriate correction is required.
DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units”.  It is unclear how the pore pressure and fracture gradients are depicted. For examination purposes, it is assumed that they are depicted on a computer or display. 
Regarding claim 2, it is not clear to one of ordinary skill in the art what the meets and bounds of the term “risks” are. The claim and specification is silent to what these risks are. 
Claim 5 recites “the method of claim 1 further comprising a means further comprising a depiction of a drilling window relative to the well pressure due to mud density”. This is confusing and unclear. Examiner in not sure how the drilling window relative to the well pressure due to mud density are depicted. Also examiner is not sure what kind of “knowledge of a well formation” is being used and what kind of actions are “appropriate action” being taken. It is not clear to one of ordinary skill in the art what the meets and bounds of the term “appropriate action” is. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weideman et al. (U.S. 2020/0063546A1), in view of Zazovsky (2003/0084715A1). 
Regarding claim 1, as best understood by examiner, Weideman et al., disclose a method for analysis (fig. 13: the computer system 1300 will analyze pressure. Computer system 1300 is a component of controller 144 of fig. 1. Refer to paragraph 0271) and visualization (user interface 250, fig. 2B) of pressures existing and imposed within a wellbore during a drilling operation (fig. 2B and 13: user interface 250 provide visual indicators of differential pressure 268, standpipe pressure indicators 270 during the drilling operation. Also refer to paragraphs 0146), 

Weideman et al. further disclose an MWD 214 for measuring formation properties (refer to paragraph 0142).
However, Weideman et al. is silent to measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units.
Zazovsky teach a drilling apparatus for pore pressure monitoring wherein the pore pressure is estimated relative to a baseline pressure (refer to abstract and paragraphs 0008, 0015, 0016, and 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Weideman et al. and Zazovsky before him or her to include measuring a pore pressures and a fracture gradients depicted relative to the baseline in pressure units, as taught by for improving the drilling efficiency by reducing associated drilling problems such as fluid influxes, lost circulation or wellbore instability. 
Regarding claim 2, the combination of Weideman et al. and Zazovsky teach all the features of this claim as applied to claim 1 above; Weideman et al. further disclose a display (user interface 250, fig. 2B depicting data from within the wellbore (refer to para 0146), whereby potential operational decisions and an impact of these decisions can be assessed by members of the drilling team prior to such decisions being made, such that 
Regarding claim 3, the combination of Weideman et al. and Zazovsky teach all the features of this claim as applied to claim 1 above; Weideman et al. further disclose a means whereby an impact and operation of a Managed Pressure Drilling system can be readily visualized and controlled (an impact and operation of a Managed Pressure Drilling system can be readily visualized and controlled by the surface steerable system 201 comprising controller 144 and computer 1300)
Regarding claim 4, the combination of Weideman et al. and Zazovsky teach all the features of this claim as applied to claim 1 above; Weideman et al. further disclose a means whereby well pressures relative to a static pressure caused by the mud density are plotted on an x-axis with either a True Vertical Depth or an Actual Measured Depth is plotted on ay-axis (the surface steerable system 201 comprising controller 144 and computer 1300 can plot well pressure (relative to the static pressure caused by the mud density) on the x-axis either a True Vertical Depth or an Actual Measured Depth is plotted on ay-axis. See figs 35 and 44-46).  
Regarding claim 6, the combination of Weideman et al. and Zazovsky teach all the features of this claim as applied to claim 1 above; Weideman et al. further disclose .  
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weideman et al. (U.S. 2020/0063546A1), in view of Zazovsky (2003/0084715A1) as applied to claim 1 above, and further in view of Stewart (U.S. 2008/0210470A1).
Regarding claims 5 and 8, the combination of Weideman et al. and Zazovsky teach all the features of this claim as applied to claim 1 above; Weideman et al. further disclose a depiction of drilling window relative to the well pressure due to a mud density (fig. 13: the computer system 1300, controller 144, and user interface 250 is capable of depicting a drilling window relative to the well pressure due to a mud density). 
However, the combination of Weideman et al. and Zazovsky fail to teach a means further comprising whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken, wherein a depiction of drilling window with well pressures relative to the static pressure caused by the mud density are plotted on the y-axis with the Actual Measured Depth plotted on the x-axis.
Stewart appears to disclose a system and method for reservoir characterization using underbalanced drilling data. A data and acquisition analysis system (60, fig. 1) analyze downhole data such as pressure measurements within the wellbore during the underbalanced drilling operation in real time. In this way, operators such as members of the drilling team can obtain real time information (refer to abstract and paragraph 0081). The real time information/data helps the drilling team to make informed decisions while minimizing potential risk that may occur during the drilling operation (refer to paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to have modified the combination of Weideman et al. and Zazovsky to include a means whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken, wherein well pressures relative to the static pressure caused by the mud density are plotted on the y-axis with the Actual Measured Depth plotted on the x-axis, as taught by Stewart, for improving the drilling efficiency. 
Response to Arguments
Applicant's arguments filed on 07/25/2021 have been fully considered but they are not persuasive.  
Regarding claim 1, applicant argues that Weideman lacks a basic understanding of well formation conditions, properties of drilling mud (including gas solubility) and fluid flows within a wellbore.
Examiner notes that the claims do not mention “formation conditions, properties of drilling mud (including gas solubility) and fluid flows within a wellbore”. It appears that applicant’s arguments are narrower than what is being claimed. 
Applicant argues that Weideman does not teach or take into consideration a “relative pressure” system which is the core novelty of the present application. 
This argument is moot. See new rejection in view of Zazovsky (2003/0084715A1) above. 

Examiner respectfully disagree. Weideman et al. further disclose a depiction of drilling window relative to the well pressure due to a mud density (fig. 13: the computer system 1300, controller 144, and user interface 250 is capable of depicting a drilling window relative to the well pressure due to a mud density). 
Applicant argues that Stewart also fail to teach the impact of drilling parameters and operation decisions on the operating window requirement and hence the relevance of such parameters and decisions. Further, there is no requirement in the application to induce a change in bottom hole pressure in order to effect a change in surface flow rate - a change in bottom hole pressure may be undertaken, as with all wells, to return the well to a safe condition where the bottom hole pressure is above formation pressure and the well is stable. There is also no intention or focus in the present application to use algorithms to analyze flowing bottom hole pressure and measured surface flow rate such that permeability and formation pressure can be determined.
Examiner is also unclear and does not understand applicant’s arguments.  Claim 5 recites “whereby a well exposure to an underbalanced occurrence can be combined with knowledge of a well formation and be assessed and quantified such that appropriate action can be taken” and claim 8 recites “well pressures relative to the static pressure caused by the mud density are plotted on the y-axis with the Actual Measured Depth plotted on the x-axis”. 
Stewart appears to disclose a system and method for reservoir characterization using underbalanced drilling data. A data and acquisition analysis system (60, fig. 1) 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


/YANICK A AKARAGWE/Examiner, Art Unit 3672